320 F.2d 912
UNITED STATES of Americav.Homer H. CLARK, Jr., Executor, Estate of Helen A. Clark, deceased.
No. 7299.
United States Court of Appeals Tenth Circuit.
April 8, 1963.

Appeal from the United States District Court for the District of Colorado.
Louis F. Oberdorfer, Asst. Atty. Gen., and Lee A. Jackson, Atty., Tax Division, Dept. of Justice, Washington, D. C., and Lawrence M. Henry, U. S. Atty., Denver, Colo., for appellant.
James H. Turner, Denver, Colo., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed April 8, 1963, on motion of appellant. 209 F. Supp. 895.